Citation Nr: 0831225	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim that the appellant's service between July 17, 
1952, to October 17, 1955, was not terminated under 
conditions that bar the award of VA benefits, to include 
pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant had active service from July 17, 1952, to 
October 17, 1955, in the U.S. Air Force, and from March to 
November 1956 in the U.S. Marine Corps.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Oakland, California, 
and an April 2004 decision of an RO Decision Review Officer, 
both of which determined new and material evidence was not 
received on either issue.

There is no rating decision directly addressing the issue of 
the character of the appellant's Air Force service.  He 
raised the issue in both his Notice of Disagreement and 
Substantive appeal of the December 2003 rating decision.  The 
April 2004 Statement of the Case, however, notes a decision 
and Notice of Disagreement in August 2001, neither of which 
the Board finds in the claims file.  An August 2001 RO 
purportedly asked the appellant to clarify his intentions 
regarding voluminous correspondence submitted.  In any event, 
the April 2004 Statement of the Case reflects the Decision 
Review Officer's decision, and the appellant responded with a 
timely Substantive Appeal.  Thus, the Board finds 
jurisdiction over the character of service issue.  See 
38 C.F.R. § 20.200 (2007).

The appellant appeared at a Travel Board hearing in June 2008 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

During initial review of this appeal, the Board notes VA 
received the appellant's initial claim for service connection 
for narcolepsy in March 1999.  The RO informed the appellant 
in October 1999 that he was ineligible for VA benefits due to 
the character of his Air Force service.  The RO made no 
reference to the appellant's service in the Marine Corps.  
The appellant promptly submitted a Notice of Disagreement 
with that decision, which the RO received in January 2000.

The RO's January 2000 reply, however, referred the appellant 
to a final "April 1999 Board decision" which purportedly 
affirmed his ineligibility for VA benefits.  The RO noted 
that the Board's decision had not been appealed.  [The Board 
observes that a June 1998 Board decision found that the 
appellant's service between July 17, 1952, to October 17, 
1955, had been terminated under conditions which barred the 
award of VA benefits, to include pension benefits.  While 
April 1999 Board correspondence noted that a motion for 
reconsideration had been denied in January 1999, there was no 
additional Board decision in April 1999.] 

Thereafter, the appellant later in January 2000 again 
expressed disagreement with the RO's action denying 
entitlement to service connection for narcolepsy, he 
requested a hearing, as well as a Statement of the Case.  
Specifically, the appellant stated, "[a] hearing is 
requested . . . .  "[i]f a Statement of the Case needs to be 
completed, please do so, since we are in disagreement.  
(Boldface in original).

There is no record of an RO response or the issuance of a 
Statement of the Case.  In light of the appellant's timely 
Notice of Disagreement, the appellate process has commenced 
and he is entitled to a Statement of the Case on the issue 
concerned.  See Pond v. West, 12 Vet. App. 341 (1999); 
Manlicon v. West, 12 Vet. App. 238 (1999).  The fact the 
appellant has a perfected appeal currently before the Board 
does not vitiate this requirement, as an unprocessed appeal 
must be completed by the Secretary.  See Tablazan v. Brown, 8 
Vet. App. 359, 61 (1995).  

The Board notes that notwithstanding the action ordered 
below, the overarching issue of this appeal is the 
appellant's character of discharge for his Air Force service.  
Unless he obtains an upgrade of his discharge from that 
service, all other claims are academic, unless they are 
linked to his seven months of honorable service in the Marine 
Corps.  Thus, the character of discharge issue as 
inextricably intertwined with the narcolepsy issue.  Further, 
the subsequent period of honorable service is an additional 
basis for remand so that this open due process issue may be 
closed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall inquire of the 
appellant if he still desires an RO 
hearing on the issue of entitlement to 
service connection for narcolepsy.  If 
the appellant opts for an RO hearing, 
clearly instruct him and his 
representative the hearing shall be 
limited to evidence that was of record as 
of February 2000.

2.  After the above is complete, the 
AMC/RO shall conduct a de novo review of 
the appellant's claim and Notice of 
Disagreement on the basis of the record 
as of January 2000 and shall issue him a 
Statement of the Case with regard to 
entitlement to service connection for 
narcolepsy.  If, and only if, he 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

Thereafter, the case should be returned to the Board, if in 
order.  As noted earlier, this remand is solely for due 
process purposes.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  VA will notify the 
appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

